EXHIBIT 4.1 The Pooling and Servicing Agreement. IndyMac MBS, Inc. Depositor IndyMac Bank, F.S.B. Seller and Servicer Deutsche Bank National Trust Company Trustee and Supplemental Interest Trustee Pooling and Servicing Agreement Dated as of December 1, 2007 IndyMac INDA Mortgage Loan Trust 2007-AR9 Mortgage Pass-Through Certificates Series 2007-AR9 TABLE OF CONTENTS Page ARTICLE ONE Definitions 10 Section 1.01 Definitions. 10 Section 1.02 Rules of Construction. 43 ARTICLE TWO Conveyance of Mortgage Loans; Representations and Warranties 45 Section 2.01 Conveyance of Mortgage Loans. 45 Section 2.02 Acceptance by the Trustee of the Mortgage Loans. 48 Section 2.03 Representations, Warranties, and Covenants of the Seller and the Servicer. 50 Section 2.04 Representations and Warranties of the Depositor as to the Mortgage Loans. 52 Section 2.05 Delivery of Opinion of Counsel in Connection with Substitutions. 52 Section 2.06 Execution and Delivery of Certificates. 53 Section 2.07 REMIC Matters. 53 ARTICLE THREE Administration and Servicing of Mortgage Loans 54 Section 3.01 Servicer to Service Mortgage Loans. 54 Section 3.02 [Reserved]. 55 Section 3.03 Rights of the Depositor and the Trustee in Respect of the Servicer. 55 Section 3.04 [Reserved]. 55 Section 3.05 Trustee to Act as Servicer. 55 Section 3.06 Collection of Mortgage Loan Payments; Certificate Account; Distribution Account; Swap Account; Collateral Account. 55 Section 3.07 Collection of Taxes, Assessments and Similar Items; Escrow Accounts. 59 Section 3.08 Access to Certain Documentation and Information Regarding the Mortgage Loans. 59 Section 3.09 Permitted Withdrawals from the Certificate Account, the Distribution Account and the Swap Account. 59 Section 3.10 Maintenance of Hazard Insurance; Maintenance of Primary Insurance Policies. 61 Section 3.11 Enforcement of Due-On-Sale Clauses; Assumption Agreements. 62 Section 3.12 Realization Upon Defaulted Mortgage Loans. 63 Section 3.13 Trustee to Cooperate; Release of Mortgage Files. 65 Section 3.14 Documents, Records and Funds in Possession of the Servicer to be Held for the Trustee. 66 Section 3.15 Servicing Compensation. 66 Section 3.16 Access to Certain Documentation. 67 Section 3.17 Annual Statement as to Compliance. 67 Section 3.18 Errors and Omissions Insurance; Fidelity Bonds. 67 Section 3.19 The Swap Contract. 67 Section 3.20 Notification of Adjustments. 69 Section 3.21 Prepayment Charges. 69 Section 3.22 Late Payment Fees. 70 i ARTICLE FOUR Distributions and Advances by the Servicer 71 Section 4.01 Advances. 71 Section 4.02 Priorities of Distribution. 72 Section 4.03 Cross-Collateralization; Adjustments to Available Funds 76 Section 4.04 [Reserved]. 77 Section 4.05 Allocation of Realized Losses. 77 Section 4.06 Monthly Statements to Certificateholders. 78 Section 4.07 Determination of Pass-Through Rates for LIBOR Certificates. 82 Section 4.08 Supplemental Interest Trust. 83 ARTICLE FIVE The Certificates 85 Section 5.01 The Certificates. 85 Section 5.02 Certificate Register; Registration of Transfer and Exchange of Certificates. 85 Section 5.03 Mutilated, Destroyed, Lost or Stolen Certificates. 90 Section 5.04 Persons Deemed Owners. 90 Section 5.05 Access to List of Certificateholders’ Names and Addresses. 90 Section 5.06 Maintenance of Office or Agency. 91 ARTICLE SIX The Depositor and the Servicer 92 Section 6.01 Respective Liabilities of the Depositor and the Servicer. 92 Section 6.02 Merger or Consolidation of the Depositor or the Servicer. 92 Section 6.03 Limitation on Liability of the Depositor, the Seller, the Servicer, and Others. 92 Section 6.04 Limitation on Resignation of the Servicer. 93 ARTICLE SEVEN Default 94 Section 7.01 Events of Default. 94 Section 7.02 Trustee to Act; Appointment of Successor. 95 Section 7.03 Notification to Certificateholders. 96 ARTICLE EIGHT Concerning the Trustee 98 Section 8.01 Duties of the Trustee. 98 Section 8.02 Certain Matters Affecting the Trustee. 98 Section 8.03 Trustee Not Liable for Certificates or Mortgage Loans. 100 Section 8.04 Trustee May Own Certificates. 100 Section 8.05 Trustee’s Fees and Expenses. 100 Section 8.06 Eligibility Requirements for the Trustee. 101 Section 8.07 Resignation and Removal of the Trustee. 101 Section 8.08 Successor Trustee. 102 Section 8.09 Merger or Consolidation of the Trustee. 103 Section 8.10 Appointment of Co-Trustee or Separate Trustee. 103 Section 8.11 Tax Matters. 104 ii ARTICLE NINE Termination 107 Section 9.01 Termination upon Liquidation or Purchase of the Mortgage Loans. 107 Section 9.02 Final Distribution on the Certificates. 108 Section 9.03 Additional Termination Requirements. 109 Section 9.04 Termination of the Supplemental Interest Trust. 109 ARTICLE TEN Miscellaneous Provisions 110 Section 10.01 Amendment. 110 Section 10.02 Recordation of Agreement; Counterparts. 111 Section 10.03 Governing Law. 112 Section 10.04 Intention of Parties. 112 Section 10.05 Notices. 112 Section 10.06 Severability of Provisions. 113 Section 10.07 Assignment 113 Section 10.08 Limitation on Rights of Certificateholders. 113 Section 10.09 Inspection and Audit Rights. 114 Section 10.10 Certificates Nonassessable and Fully Paid. 114 Section 10.11 Official Record. 115 Section 10.12 Protection of Assets. 115 Section 10.13 Qualifying Special Purpose Entity. 115 ARTICLE ELEVEN Exchange Act Reporting 115 Section 11.01 Filing Obligations. 115 Section 11.02 Form 10-D Filings. 115 Section 11.03 Form 8-K Filings. 117 Section 11.04 Form 10-K Filings. 117 Section 11.05 Sarbanes-Oxley Certification. 119 Section 11.06 Form 15 Filing. 120 Section 11.07 Report on Assessment of Compliance and Attestation. 120 Section 11.08 Use of Subcontractors. 121 Section 11.09 Amendments. 121 iii SCHEDULES Schedule I: Mortgage Loan Schedule S-I-1 Schedule II: Representations and Warranties of the Seller/Servicer S-II-1 Schedule III: Representations and Warranties as to the Mortgage Loans S-III-1 Schedule IV: Reserved S-IV-1 Schedule V: Form of Monthly Report S-V-1 EXHIBITS Exhibit A: Form of Senior Certificate A-1 Exhibit B: Form of Subordinated Certificate B-1 Exhibit C: Form of Class A-R Certificate C-1 Exhibit D: [Reserved] D-1 Exhibit E Form of Reverse of Certificates E-1 Exhibit F-1: Form of Class P Certificates F-1-1 Exhibit F-2: Form of Class L Certificates F-2-1 Exhibit G-1: Form of Initial Certification of Trustee G-1-1 Exhibit G-2: Form of Delay Delivery Certification G-2-1 Exhibit H: Form of Final Certification of Trustee H-1 Exhibit I: Form of Transfer Affidavit I-1 Exhibit J: Form of Transferor Certificate J-1 Exhibit K: Form of Investment Letter (Non-Rule 144A) K-1 Exhibit L: Form of Rule 144A Letter L-1 Exhibit M: Form of Request for Release (for Trustee) M-1 Exhibit N: Request for Release of Documents N-1 Exhibit O-1: Form of Certificate to Be Provided by the Depositor with Form 10-K O-1 Exhibit O-2: Form of Trustee’s Officer’s Certificate O-2 iv Exhibit P: Form of Swap Contract P-1 Exhibit Q: Reporting Responsibility Q-1 Exhibit R: Form of Performance Certification (Trustee) R-1 Exhibit S: Form of Servicing Criteria to be Addressed in Assessment of Compliance Statement S-1 Exhibit T: Form of List of Item 1119 Parties T-1 Exhibit U: Form of Sarbanes-Oxley Certification (Replacement of Servicer) U-1 v This Pooling And Servicing Agreement, dated as of December 1, 2007, among IndyMac MBS, Inc., a Delaware corporation, as depositor (the “Depositor”), IndyMac Bank, F.S.B.(“IndyMac”), a federal savings bank, as seller (in that capacity, the “Seller”) and as servicer (in that capacity, the “Servicer”), and Deutsche Bank National Trust Company, a national banking association, as trustee (in that capacity, the “Trustee”), and as supplemental interest trustee (in that capacity, the “Supplemental Interest Trustee”). W i t n e s s e t hT h a t In consideration of the mutual agreements set forth in this Agreement, the parties agree as follows: P r e l i m i n a r yS t a t e m e n t The Depositor is the owner of the Trust Fund that is hereby conveyed to the Trustee in return for the Certificates.As provided in this Agreement, the Trustee shall elect that the Trust Fund (exclusive of the Supplemental Interest Trust, the Swap Contract, the Swap Account and any amounts in respect of waived Prepayment Charges paid by the Servicer to the Class P-1 and Class P-2 Certificates, as applicable, pursuant to Section 3.20(b) and any amounts in respect of waived Late Payment Fees paid by the Servicer to the Class L Certificates pursuant to Section 3.21(b)) be treated for federal income tax purposes as comprising three real estate mortgage investment conduits (each, a “REMIC” or, in the alternative, “REMIC 1,” “REMIC 2” and the “Master REMIC”).Each Certificate, other than the Class A-R Certificate, and the uncertificated Class IO Interest retained by Deutsche Bank Securities Inc. will represent ownership of one or more regular interests in the Master REMIC for purposes of the REMIC Provisions.The Class A-R Certificates represent ownership of the sole class of residual interest in each REMIC created under this Agreement.The Master REMIC will hold as assets the several classes of uncertificated REMIC 2 Interests (other than the Class R-2 Interest).REMIC 2 will hold as assets the several classes of uncertificated REMIC 1 Interests (other than the Class R-1 Interest).REMIC 1 will hold as assets all property of the Trust Fund other than the Supplemental Interest Trust, the Swap Contract and the Swap Account.Each REMIC 2 Interest (other than the Class R-2 Interest) is hereby designated as a regular interest in REMIC 2.Each REMIC 1 Interest (other than the Class R-1 Interest) is hereby designated as a regular interest in REMIC 1. The latest possible maturity date of all REMIC regular interests created in this Agreement shall be the Latest Possible Maturity Date.All amounts in respect of waived Prepayment Charges paid by the Servicer to the Class P-1 and Class P-2 Certificates pursuant to Section 3.20(b) will be treated as paid directly by the Servicer to the Class P-1 and Class P-2 Certificates and not as paid by or through any REMIC created under this Agreement.All amounts in respect of waived Late Payment Fees paid by the Servicer to the Class L Certificates will be treated as paid directly by the Servicer to the Class L Certificates pursuant to Section 3.21(b) and not as paid by or through any REMIC created under this Agreement. 1 REMIC 1 The REMIC 1 Regular Interests will have the initial principal balance, Pass-Through Rates and corresponding Loan Groups as set forth in the following table: REMIC 1 Interests Initial Principal Balance or Notional Amount Pass-Through Rate Corresponding Loan Group A-1(0.9% of the Subordinated Portion of Loan Group 1) (1) (2) 1 B-1(0.1% of the Subordinated Portion of Loan Group 1) (1) (2) 1 C-1(Excess of Loan Group 1) (1) (2) 1 A-2(0.9% of the Subordinated Portion of Loan Group 2) (1) (2) 2 B-2(0.1% of the Subordinated Portion of Loan Group 2) (1) (2) 2 C-2(Excess of Loan Group 2) (1) (2) 2 A-3 (0.9% of the Subordinated Portion of Loan Group 3) (1) (2) 3 B-3 (0.1% of the Subordinated Portion of Loan Group 3) (1) (2) 3 C-3 (Excess of Loan Group 3) (1) (2) 3 1-P $100 (3) N/A 1-$100 $100 (4) N/A R-1 (5) (5) N/A (1) Each Class A Interest will have a principal balance initially equal to 0.9% of the Subordinated Portion of its corresponding Loan Group. Each Class B Interest will have a principal balance initially equal to 0.1% of the the Subordinated Portion of its corresponding Loan Group. The initial principal balance of each Class C Interest will equal the excess of the initial aggregate principal balance of its corresponding Loan Group over the initial aggregate principal balances of the Class A and Class B Interests (and of the Class1-$100 Interest, in the case of the Class C-3 Interest) corresponding to such Loan Group. (2) The Weighted Average Adjusted Net Mortgage Rate of the Mortgage Loans in the corresponding Loan Group. (3) The Class 1-P-1 and Class 1-P-2 Interests will not bear interest.The Class 1-P-1 Interests will be entitled to 100% of any Hard Prepayment Charges paid on the Mortgage Loans.The Class 1-P-2 Interests will be entitled to 100% of any Soft Prepayment Charges paid on the Mortgage Loans. (4) The Weighted Average Adjusted Net Mortgage Rate of the Mortgage Loans in Loan Group 3. (5) The Class R-1 Interest is the sole class of residual interest in REMIC 1. It has no principal balance and pays no principal or interest. On each Distribution Date, the Available Funds shall be distributed with respect to the REMIC 1 Interests in the following manner: (1) Interest is to be distributed with respect to each REMIC 1 Interest according to the formulas described above; 2 (2)Principal Amounts and Realized Losses will be allocated to make the balances of the Class 1-P-1, Class 1-P-2 and Class 1-$100 Interests equal to the principal balances of the Class P-1, Class P-2 and Class A-R Certificates, respectively, for such Distribution Date. (3) If a Cross-Over Situation does not exist with respect to any Class of Interests, then Principal Amounts and Realized Losses arising with respect to each Loan Group will be allocated: first to cause the Loan Group’s corresponding Class A and Class B Interests to equal, respectively, 0.9% of the Subordinated Portion and 0.1% of the Subordinated Portion; and second to the Loan Group’s corresponding Class C Interest; (4) If a Cross-Over Situation exists with respect to the Class A and Class B Interests then: (a) if the Calculation Rate in respect of the outstanding Class A and Class B Interests is less than the Subordinate Pass-Through Rate, Principal Relocation Payments will be made proportionately to the outstanding Class A Interests prior to any other distributions of principal from each such Loan Group; and (b) if the Calculation Rate in respect of the outstanding Class A and Class B Interests is greater than the Subordinate Pass-Through Rate, Principal Relocation Payments will be made proportionately to the outstanding Class B Interests prior to any other distributions of principal from each such Loan Group. In case of either (a) or (b), Principal Relocation Payments will be made so as to cause the Calculation Rate in respect of the outstanding Class A and Class B Interests to equal the Subordinate Pass-Through Rate. With respect to each Loan Group, if (and to the extent that) the sum of (a) the principal payments comprising the Principal Amount received during the Due Period and (b) the Realized Losses on the Mortgage Loans in that Loan Group, are insufficient to make the necessary reductions of principal on the Class A and Class B Interests, then interest will be added to the Loan Group’s other REMIC 1 Interests that are not receiving Principal Relocation Payments, in proportion to their principal balances. (c) Unless otherwise required to achieve the Calculation Rate, the outstanding aggregate Class A and Class B Interests for all Loan Groups will not be reduced below 1% of the excess of (i) the aggregate Stated Principal Balances of the Mortgage Loans as of the end of any Due Period (reduced by any Principal Prepayments received after the Due Period that are to be distributed on the Distribution Date related to the Due Period)over (ii) the Certificate Balance of the Senior Certificates (excluding the Class A-R Certificates) for all Certificate Groups as of the related Distribution Date (after taking into account distributions of principal on such Distribution Date). If (and to the extent that) the limitation in paragraph (c) prevents the distribution of principal to the Class A and Class B Interests of a Loan Group, and if the Loan Group’s Class C Interest has already been reduced to zero, then the excess principal from that Loan Group will be paid to the Class C Interests of the other Loan Group, the aggregate Class A and Class B Interests of which are less than 1% of the Subordinated Portion.If the Mortgage Loans in the Loan Group of the Class C Interest that receives such payment has a Weighted Average Adjusted Net Mortgage Rate below the Weighted Average Adjusted Net Mortgage Rate of the Loan Group making the payment, then the payment will be treated by the REMIC 1 as a Realized Loss. Conversely, if the Loan Group of the Class C Interest that receives such payment has a Weighted Average Adjusted Net Mortgage Rate above the Weighted Average Adjusted Net Mortgage Rate of the Loan Group making the payment, then the payment will be treated by the REMIC 1 as a reimbursement for prior Realized Losses. 3 REMIC 2 The REMIC 2 Regular Interests will have the initial principal balance, Pass-Through Rates and corresponding Loan Groups as set forth in the following table: REMIC 2 Interests Initial Principal Balance Pass-Through Rate Corresponding Class of Certificates or Component Class2-1-A-1 (1) Variable(2) Class 1-A-1, Class IO Interest Class 2-1-A-2 (1) Variable(2) Class1-A-2 Class 2-2-A-1 (1) Variable(3) Class2-A-1, Class IO Interest Class 2-2-A-2 (1) Variable(3) Class2-A-2 Class 2-3-A-1 (1) Variable(4) Class 3-A-1, Class IO Interest Class 2-3-A-2 (1) Variable(4) Class 3-A-2 Class2-$100 (1) Variable(4) ClassA-R Class2-B-1 (1) Variable(5) ClassB-1 Class2-B-2 (1) Variable(5) ClassB-2 Class2-B-3 (1) Variable(5) ClassB-3 Class 2-B-4 (1) Variable(5) Class B-4 Class 2-B-5 (1) Variable(5) Class B-5 Class 2-B-6 (1) Variable(5) Class B-6 Class 2-P-1 $100 (6) Class P-1 Class 2-P-2 $100 (6) Class P-2 Class R-2 (7) (7) N/A (1) On each Distribution Date, Realized Losses and payments of principal will be allocated to each REMIC 2 Regular Interest in the same amounts as they are allocated to their Corresponding Class of Certificates. (2) These Interests will bear interest during each Accrual Period for any Distribution Date at a per annum rate equal to the Weighted Average Adjusted Net Mortgage Rate of the Group 1 Mortgage Loansas of that Distribution Date. (3) These Interests will bear interest during each Accrual Period for any Distribution Date at a per annum rate equal to the Weighted Average Adjusted Net Mortgage Rate of the Group 2 Mortgage Loans as of that Distribution Date. (4) These Interests will bear interest during each Interest Accrual Period for any Distribution Date at a per annum rate equal to the Weighted Average Adjusted Net Mortgage Rate of the Group 3 Mortgage Loans as of that Distribution Date. (5) The Pass-Through Rate for each such Class for each Interest Accrual Period for any Distribution Date will be a per annum rate equal to the Calculation Rate. (6) The Class 2-P-1 and Class 2-P-2 Interests will not bear interest.The Class 2-P-1 Interests will be entitled to 100% of any Prepayment Charges paid on the Class P-1 Certificates.The Class 2-P-2 Interests will be entitled to 100% of any Prepayment Charges paid on the Class P-2 Certificates. 4 (7) The Class R-2 Interest is the sole class of residual interest in REMIC 2.It has no principal balance and pays no principal or interest. The Master REMIC The following table sets forth characteristics of the Certificates, together with the minimum denominations and integral multiples in excess thereof in which such Classes shall be issuable (except that one Certificate of the Class B-4, Class B-5 and Class B-6 Certificates may be issued in a different amount): Class Designation Initial Class Certificate Balance Pass-Through Rate Minimum Denomination Integral Multiples in Excess of Minimum ClassA-1 $283,582,000 Floating(1) $ $1 Class1-A-2 $ 22,844,000 Variable(2) $ $1 Class2-A-2 $ 15,158,000 Variable(3) $ $1 Class 3-A-2 $ 37,886,000 Variable(4) $ $1 ClassA-R $ 100 Variable(2) $ 100 N/A ClassB-1 $ 6,116,000 Variable(5) $ $1 ClassB-2 $ 4,395,000 Variable(5) $ $1 ClassB-3 $ 3,058,000 Variable(5) $ $1 Class B-4 $ 7,453,000 Variable(5) $100,000 $1,000 Class B-5 $ 956,000 Variable(5) $100,000 $1,000 Class B-6 $ 764,093 Variable(5) $100,000 $1,000 Class P-1 $ 100 (6) $100 N/A Class P-2 $ 100 (7) $100 N/A Class L N/A (8) N/A N/A (1) The Pass-Through Rate for the Class A-1 Certificates for the Interest Accrual Period related to each Distribution Date will equal the lesser of (x) LIBOR plus the related Pass-Through Margin and (y) the Net Rate Cap; provided that, so long as the Swap Contract remains in effect, the Net Rate Cap will not apply to the Pass-Through Rate of the Class A-1 Certificates.Solely for federal income tax purposes, the Pass-Through Rate for the Class A-1 Certificates will be calculated without reference to the foregoing proviso and by calculating the Net Rate Cap without reference to any Swap Termination Payments.The Pass-Through Rate for this Class of Certificates for the Interest Accrual Period related to the first Distribution Date is 5.5650% per annum. (2) The Pass-Through Rate for the Class 1-A-2 Certificates for the Interest Accrual Period related to each Distribution Date will equal the Weighted Average Adjusted Net Mortgage Rate of the Group 1 Mortgage Loans for that Distribution Date.The Pass-Through Rate for the Class 1-A-2 Certificates for the Interest Accrual Period related to the first Distribution Date is 6.4993% per annum. (3) The Pass-Through Rate for the Class 2-A-2 Certificates for the Interest Accrual Period related to each Distribution Date will equal the Weighted Average Adjusted Net Mortgage Rate of the Group 2 Mortgage Loans for that Distribution Date.The Pass-Through Rate for the Class 2-A-2 Certificates for the Interest Accrual Period related to the first Distribution Date is 6.5645% per annum. (4) The Pass-Through Rate for the Class 3-A-2 Certificates for the Interest Accrual Period related to each Distribution Date will equal the Weighted Average Adjusted Net Mortgage Rate of the Group 3 Mortgage Loans for that Distribution Date.The Pass-Through Rate for the Class 3-A-2 Certificates for the Interest Accrual Period related to the first Distribution Date is 6.2236% per annum. 5 (5) The Pass-Through Rate for each Class of Subordinated Certificates for each Interest Accrual Period for any Distribution Date will be a per annum rate equal to the Subordinate Pass-Through Rate.The Pass-Through Rate for the Subordinated Certificates for the Interest Accrual Period related to the first Distribution Date is 6.3747% per annum.For federal income tax purposes, the Pass-Through Rate for each Class of Subordinated Certificates will be the Calculation Rate. (6) The Class P-1 Certificates will not be entitled to any interest, but will be entitled to 100% of any Hard Prepayment Charges collected on the Mortgage Loans.The Class P-1 Certificates are issuable as a single certificate. (7) The Class P-2 Certificates will not be entitled to any interest, but will be entitled to 100% of any Soft Prepayment Charges paid on the Mortgage Loans.The Class P-2 Certificates are issuable as a single certificate. (8) The Class L Certificates will not bear interest but will be entitled to 100% of any Late Payment Fees collected on the Mortgage Loans.For federal income tax purposes, the Trustee will treat Late Payment Fees as beneficially owned by the Holder of the Class L Certificates and shall treat such portion of the Trust Fund as an interest in a “trust” within the meaning of Treasury regulations section 301.7701-4(a) (the “Grantor Trust”).The Class L Certificates are issuable as a single certificate. The Master REMIC will issue an uncertificated Class IO Interest that will be retained by Deutsche Bank Securities Inc.The Class IO Interest will: (i) be designated a regular interest in the Master REMIC, (ii) have a notional balance on each Distribution Date equal to the sum of the principal balances of the Class 2-1-A-1, Class 2-2-A-1 and Class 2-3-A-1 Interests for such Distribution Date and (iii) have a Pass-Through Rate, for the Interest Accrual Period for any Distribution Date, equal to the excess, if any, of the Net Rate Cap in respect of the Class A-1 Certificates, excluding for purposes of this calculation any reference to Swap Termination Payments, over the Pass-Through Rate for the Class A-1 Certificates, as adjusted for federal income tax purposes in Note (1) to the “Master REMIC” chart, for such Interest Accrual Period. The foregoing REMIC structure is intended to cause all of the cash from the Mortgage Loans to flow through to the Master REMIC as cash flow on a REMIC regular interest, without creating any shortfall—actual or potential (other than for credit losses) to any REMIC regular interest. For any purpose for which the Pass-Through Rates is calculated, the interest rate on the Mortgage Loans shall be appropriately adjusted to account for the difference between the monthly day count convention of the Mortgage Loans and the monthly day count convention of the regular interests issued by each of the REMICs.For purposes of calculating the Pass-Through Rates for each of the interests issued by REMIC 1 and the Master REMIC such rates shall be adjusted to equal a monthly day count convention based on a 30 day month for each Due Period and a 360-day year so that the Mortgage Loans and all regular interests will be using the same monthly day count convention. Set forth below are designations of Classes of Certificates to the categories used in this Agreement: Accretion Directed Certificates None. Accrual Certificates None. Book-Entry Certificates All Classes of Certificates other than the Physical Certificates. 6 Class P Certificates Class P-1 and Class P-2 Certificates. COFI Certificates None. Components For purposes of calculating distributions of principal and/or interest, the Component Certificates will be comprised of multiple payment components having the designations, Initial Component Balances and Pass-Through Rates set forth below: Designation Initial Component Balance Pass-Through Rate Class A-1-1 Component $85,364,000 (1) Class A-1-2 Component $56,644,000 (1) Class A-1-3 Component $141,574,000 (1) (1)The Pass-Through Rate for this Component for the Interest Accrual Period for any Distribution Date will equalthe Weighted Average Adjusted Net Mortgage Rate of the related Loan Group for such Distribution Date. Component Certificates Class A-1 Certificates. Delay Certificates All interest-bearing Classes of Certificates other than any Non-Delay Certificates. ERISA-Restricted Certificates, The Residual Certificates and the Private Certificates; the Retained Certificates (other than the Private Certificates) until they have been the subject of an ERISA-Qualifying Underwriting; and Certificates that cease to have a rating of BBB- (or its equivalent), or better, from at least one Rating Agency. Group 1 Senior Certificates Class 1-A-2 Certificates and Class A-1-1 Component. Group 1 Certificates Group 1 Senior Certificates and the portion of the Subordinated Certificates related to Loan Group 1. Group 2 Senior Certificates Class 2-A-2 Certificates and Class A-1-2 Component. Group 2 Certificates Group 2 Senior Certificates and the portion of the Subordinated Certificates related to Loan Group 2. 7 Group 3 Senior Certificates Class 3-A-2 and Class A-R Certificates and Class A-1-3 Component. Group 3 Certificates Group 3 Senior Certificates and the portion of the Subordinated Certificates related to Loan Group 3. LIBOR Certificates Class A-1 Certificates. Non-Delay Certificates LIBOR Certificates. Notional Amount Certificates None. Notional Amount Components None. Offered Certificates All Classes of Certificates other than the Private Certificates. Physical Certificates Class A-R Certificates and the Private Certificates. Planned Principal Classes None. Principal Only Certificates None. Private Certificates Class P-1, Class P-2, Class L, Class B-4, Class B-5 and Class B-6 Certificates. Rating Agencies Moody’s and S&P. Regular Certificates All Classes of Certificates other than the Class A-R Certificates. Residual Certificate Class A-R Certificates. Retained Certificates Class 1-A-2, Class 2-A-2, Class 3-A-2, Class B-1, Class B-2, Class B-3, Class B-4, Class B-5, Class B-6, Class P-1, Class P-2 and Class L Certificates. Senior Certificates Class A-1, Class 1-A-2, Class 2-A-2, Class 3-A-2 and Class A-R Certificates. Senior Certificate Group The Group 1 Senior Certificates, the Group 2 Senior Certificates and the Group 3 Senior Certificates, as applicable. Subordinated Certificates Class B-1, Class B-2, Class B-3, Class B-4, Class B-5 and Class B-6 Certificates. 8 Targeted Principal Classes None. Targeted Principal Component None. With respect to any of the foregoing designations as to which the corresponding reference is “None,” all defined terms and provisions in this Agreement relating solely to such designations shall be of no force or effect, and any calculations in this Agreement incorporating references to such designations shall be interpreted without reference to such designations and amounts.Defined terms and provisions in this Agreement relating to statistical rating agencies not designated above as Rating Agencies shall be of no force or effect. 9 ARTICLE ONE Definitions Section 1.01Definitions. Unless the context requires a different meaning, capitalized terms are used in this Agreement as defined below. Accretion Directed Certificates:As specified in the Preliminary Statement. Accretion Direction Rule:Not applicable. Accrual Amount:Not applicable. Accrual Certificates:As specified in the Preliminary Statement. Accrual Termination Date:Not applicable. Additional Designated Information:As defined in Section 11.02. Adjusted Mortgage Rate:As to each Mortgage Loan and at any time, the per annum rate equal to the Mortgage Rate less the Servicing Fee Rate. Adjusted Net Mortgage Rate:As to each Mortgage Loan and any Distribution Date, the per annum rate equal to the Mortgage Rate of that Mortgage Loan (as of the Due Date in the month preceding the month in which such Distribution Date occurs) less the Expense Fee Rate for that Mortgage Loan. Adjustment Date:A date specified in each Mortgage Note as a date on which the Mortgage Rate on the related Mortgage Loan is subject to adjustment. Advance:As to a Loan Group, the payment required to be made by the Servicer with respect to any Distribution Date pursuant to Section 4.01, the amount of any such payment being equal to the aggregate of payments of principal and interest (net of the Servicing Fee) on the Mortgage Loans in such Loan Group that were due during the related Due Period and not received as of the close of business on the related Determination Date, together with an amount equivalent to interest on each REO Property, net of any net income from such REO Property, less the aggregate amount of any such delinquent payments that the Servicer has determined would constitute a Nonrecoverable Advance if advanced. Advance Notice: As defined in Section 4.01(b). Advance Deficiency: As defined in Section 4.01(b). Affiliate:With respect to any Person, any other Person controlling, controlled or under common control with such Person.For purposes of this definition, “control” means the power to direct the management and policies of a Person, directly or indirectly, whether through ownership of voting securities, by contract, or otherwise and “controlling” and “controlled” shall have meanings correlative to the foregoing.Affiliates also include any entities consolidated with the requirements of generally accepted accounting principles. Aggregate Subordinated Percentage: With respect to any Distribution Date, the fraction, expressed as a percentage, the numerator of which is equal to the aggregate Class Certificate Balance of 10 the Subordinated Certificates immediately prior to such Distribution Date and the denominator of which is the aggregate Stated Principal Balance of all the Mortgage Loans as of the Due Date in the month preceding the month of such Distribution Date (after giving effect to Principal Prepayments received in the Prepayment Period related to that prior Due Date). Agreement:This Pooling and Servicing Agreement and all amendments and supplements. Allocable Share:As to any Distribution Date and Class of Certificates, the ratio that the amount calculated with respect to such Distribution Date (A) with respect to the Senior Certificates of the related Senior Certificate Group, pursuant to clause (i) of the definition of Class Optimal Interest Distribution Amount (without giving effect to any reduction of such amount pursuant to Section 4.02 (d)) and (B) with respect to the Subordinated Certificates, pursuant to the definition of Assumed Interest Amount or after the second Senior Termination Date pursuant to clause (i) of the definition of Class Optimal Interest Distribution Amount (without giving effect to any reduction of such amount pursuant to Section 4.02(d)) bears to the amount calculated with respect to such Distribution Date for each Class of Certificates pursuant to clause (i) of the definition of Class Optimal Interest Distribution Amount (without giving effect to any reduction of such amount pursuant to Section 4.02(d)) or the definition of Assumed Interest Amount for such Loan Group and Class, as applicable. Amount Held for Future Distribution:As to any Distribution Date and the Mortgage Loans in a Loan Group, the aggregate amount held in the Certificate Account at the close of business on the related Determination Date on account of (i) Principal Prepayments received after the last day of the related Prepayment Period and Liquidation Proceeds and Subsequent Recoveries relating to the Mortgage Loans in such Loan Group received in the month of such Distribution Date and (ii) all Scheduled Payments relating to the Mortgage Loans in that Loan Group due after the related Due Date. Applicable Credit Support Percentage:As defined in Section 4.02(e). Appraised Value:With respect to any Mortgage Loan, the Appraised Value of the related Mortgaged Property shall be: (i) with respect to a Mortgage Loan other than a Refinance Loan, the lesser of (a) the value of the Mortgaged Property based upon the appraisal made at the time of the origination of such Mortgage Loan and (b) the sales price of the Mortgaged Property at the time of the origination of such Mortgage Loan; (ii) with respect to a Refinance Loan, the value of the Mortgaged Property based upon the appraisal made at the time of the origination of such Refinance Loan. Assumed Interest Amount:With respect to any Distribution Date, any Class of Subordinated Certificates and any Loan Group, one month’s interest accrued during the related Interest Accrual Period at the Pass-Through Rate for such Class of Subordinated Certificates on the related Subordinated Portion immediately prior to that Distribution Date. Available Funds:As to any Distribution Date and the Mortgage Loans in a Loan Group, the sum of (a)the aggregate amount held in the Certificate Account at the close of business on the related Determination Date, including any Subsequent Recoveries with respect to the Mortgage Loans in that Loan Group, net of the Amount Held for Future Distribution, net of Prepayment Charges, the $200 held in trust for the Class P Certificates and Late Payment Fees and net of amounts permitted to be withdrawn from the Certificate Account pursuant to clauses (i) - (viii), inclusive, of Section 3.09(a) and amounts permitted to be withdrawn from the Distribution Account pursuant to clauses (i) - (iii), inclusive, of Section 3.09(b), (b)the amount of the related Advance, (c)in connection with Defective Mortgage Loans in such Loan Group, as applicable, the aggregate of the Purchase Prices and Substitution Adjustment Amounts deposited on the related Distribution Account Deposit Date, and (d) any amount deposited on the related Distribution Account Deposit Date pursuant to Section 3.10.The Holders of the Class P 11 Certificates will be entitled to all Prepayment Charges received on the Mortgage Loans and such amounts will not be available for distribution to the Holders of any other Class of Certificates.The Holders of the Class L Certificates will be entitled to all Late Payment Fees received on the Mortgage Loans, and such amounts will not be available for distribution to the Holders of any other Class of Certificates. Bankruptcy Code:The United States Bankruptcy Reform Act of 1978, as amended. Bankruptcy Coverage Termination Date:Not applicable. Bankruptcy Loss:With respect to any Mortgage Loan, a Deficient Valuation or Debt Service Reduction; provided, however, that a Bankruptcy Loss shall not be deemed a Bankruptcy Loss under this Agreement so long as the Servicer has notified the Trustee in writing that the Servicer is diligently pursuing any remedies that may exist in connection with the related Mortgage Loan and either (A) the related Mortgage Loan is not in default with regard to payments due under the Mortgage Loan or (B) delinquent payments of principal and interest under the related Mortgage Loan and any related escrow payments in respect of such Mortgage Loan are being advanced on a current basis by the Servicer, in either case without giving effect to any Debt Service Reduction or Deficient Valuation Bankruptcy Loss Coverage Amount:Not applicable. Blanket Mortgage:The mortgage or mortgages encumbering a Cooperative Property. Book-Entry Certificates: As specified in the Preliminary Statement. Business Day:Any day other than (i) a Saturday or a Sunday, or (ii) a day on which banking institutions in the City of New York, New York, the State of California or the city in which the Corporate Trust Office of the Trustee is located (excluding the city where the Certificate Registrar is located) are authorized or obligated by law or executive order to be closed. Calculation Rate:For each Distribution Date, the product of (i) 10 and (ii) the weighted average pass-through rate of the outstanding Class A and Class B Interests, treating each of the Class A Interests as having an Interest Rate of 0.00%. Cap Counterparty:Not applicable. Capitalized Advance:With respect to any Mortgage Loan, any Advance or Servicing Advance that was made after the Closing Date and added to the unpaid principal balance of that Mortgage Loan in connection with a Loan Modification. Certificate:Any one of the certificates issued by the Trust Fund and executed by the Trustee in substantially the forms attached as exhibits. Certificate Account:The separate Eligible Account or Accounts created and maintained by the Servicer pursuant to Section 3.06(d) with a depository institution in the name of the Servicer for the benefit of the Trustee on behalf of Certificateholders and designated “IndyMac Bank, F.S.B., in trust for the registered holders of IndyMac INDA Mortgage Loan Trust 2007-AR9, Mortgage Pass-Through Certificates, Series 2007-AR9.” Certificate Balance: With respect to any Certificate (other than the Class L Certificates) at any date of determination, the maximum dollar amount of principal to which the Holder thereof is then entitled under this Agreement, such amount being equal to the Denomination thereof (A) plus any 12 increase in the Certificate Balance of such Certificate pursuant to Section 4.02 due to the receipt of Subsequent Recoveries on the Mortgage Loans in a Loan Group, (B) minus the sum of (i) all distributions of principal previously made with respect thereto and (ii) all Realized Losses allocated to that Certificate and, in the case of any Subordinated Certificates, all other reductions in Certificate Balance previously allocated to that Certificate pursuant to Section 4.05 and (C) in the case of any Class of Accrual Certificates, plus the Accrual Amount added to the Class Certificate Balance of such Class prior to such date.The Class L Certificates have no Certificate Balance. Certificate Group:Any of the Group 1, Group 2 or Group 3 Certificates, as the context requires. Certificate Owner:With respect to a Book-Entry Certificate, the Person who is the beneficial owner of the Book-Entry Certificate.For the purposes of this Agreement, in order for a Certificate Owner to enforce any of its rights under this Agreement, it shall first have to provide evidence of its beneficial ownership interest in a Certificate that is reasonably satisfactory to the Trustee, the Depositor and/or the Servicer, as applicable. Certificate Register:The register maintained pursuant to Section 5.02. Certificate Registrar:Deutsche Bank National Trust Company and its successors and, if a successor certificate registrar is appointed under this Agreement, the successor. Certificateholder or Holder:The person in whose name a Certificate is registered in the Certificate Register, except that, solely for the purpose of giving any consent pursuant to this Agreement, any Certificate registered in the name of the Depositor or any affiliate of the Depositor is not Outstanding and the Percentage Interest evidenced thereby shall not be taken into account in determining whether the requisite amount of Percentage Interests necessary to effect a consent has been obtained, except that if the Depositor or its affiliates own 100% of the Percentage Interests evidenced by a Class of Certificates, the Certificates shall be Outstanding for purposes of any provision of this Agreement requiring the consent of the Holders of Certificates of a particular Class as a condition to the taking of any action.The Trustee is entitled to rely conclusively on a certification of the Depositor or any affiliate of the Depositor in determining which Certificates are registered in the name of an affiliate of the Depositor. Certification Party:As defined in Section 11.05. Certifying Person:As defined in Section 11.05. Class:All Certificates bearing the same class designation as set forth in the Preliminary Statement. Class A-1 Component Interest Distribution Amount:For any Distribution Date, (1) the sum of (A) the product of (x) the Component Balance of the Class A-1-1 Component (immediately prior to that Distribution Date) and (y) the Weighted Average Adjusted Net Mortgage Rate of the Group 1 Mortgage Loans, (B) the product of (x) the Component Balance of the Class A-1-2 Component (immediately prior to that Distribution Date)and (y) the Weighted Average Adjusted Net Mortgage Rate of the Group 2 Mortgage Loans and (C) the product of (x) the Component Balance of the Class A-1-3 Component (immediately prior to that Distribution Date) and (y) the Weighted Average Adjusted Net Mortgage Rate of the Group 3 Mortgage Loans, minus (2) the aggregate Class Interest Shortfall allocated to such Components for such Distribution Date. Class A Interest: Each of the Class A-1, Class A-2 and Class A-3 Interests. 13 Class B Interest: Each of the Class B-1, Class B-2 and Class B-3 Interests. Class C Interest: Each of the Class C-1, Class C-2 and Class C-3 Interests. Class Certificate Balance: For any Class as of any date of determination, the aggregate of the Certificate Balances of all Certificates of the Class as of that date. Class Interest Shortfall:As to any Distribution Date and Class, the amount by which the amount described in clause (i) of the definition of Class Optimal Interest Distribution Amount for such Class exceeds the amount of interest actually distributed on such Class on such Distribution Date pursuant to such clause (i). Class IO Interest:The uncertificated interest relating to Excess Interest created pursuant to Section 4.02. Class Optimal Interest Distribution Amount:With respect to any Distribution Date and interest-bearing Class or Component, the sum of (i) one month’s interest accrued during the related Interest Accrual Period at the Pass-Through Rate for such Class on the related Class Certificate Balance or Component Balance immediately prior to such Distribution Date, subject to reduction pursuant to Section 4.02(d), and (ii) any Class Unpaid Interest Amounts for such Class.All Classes of Delay Certificates will accrue interest on the basis of a 360-day year consisting of twelve 30-day months.The Non-Delay Certificates will accrue interest on the basis of a 360-day year and the actual number of days in the applicable Interest Accrual Period. Class Subordination Percentage:With respect to any Distribution Date and each Class of Subordinated Certificates, the fraction (expressed as a percentage) the numerator of which is the Class Certificate Balance of such Class of Subordinated Certificates immediately prior to such Distribution Date and the denominator of which is the aggregate Class Certificate Balance of all Classes of Certificates immediately prior to such Distribution Date. Class Unpaid Interest Amounts:As to any Distribution Date and Class of interest-bearing Certificates, the amount by which the aggregate Class Interest Shortfalls for such Class on prior Distribution Dates exceeds the amount distributed on such Class on prior Distribution Dates pursuant to clause (ii) of the definition of Class Optimal Interest Distribution Amount. Closing Date:December 27, 2007. Code: The Internal Revenue Code of 1986, including any successor or amendatory provisions. COFI:Not applicable. COFI Certificates:Not applicable. Collateral Account:The separate Eligible Account or Accounts created and maintained by the Supplemental Interest Trustee pursuant to Section3.06(h) with a depository institution in the name of the Supplemental Interest Trustee for the benefit of the Supplemental Interest Trust on behalf of the Holders of the LIBOR Certificates and designated “IndyMac Bank, F.S.B., in trust for the registered Holders of LIBOR Certificates of IndyMac INDA Mortgage Loan Trust 2007-AR9, Mortgage Pass-Through Certificates, Series 2007-AR9.” Commission:The United States Securities and Exchange Commission. 14 Compensating Interest: For any Distribution Date, 0.125% multiplied by one-twelfth multiplied by the aggregate Stated Principal Balance of the Mortgage Loans as of the first day of the prior month. Component:As specified in the Preliminary Statement. Component Balance:With respect to each Component and any Distribution Date, its initial Component Balance (A) plus any increase in that Component Balance due to the receipt of Subsequent Recoveries, (B) minus the sum of all amounts applied in reduction of the Component Balance of that Component and Realized Losses allocated thereto. Component Notional Amount:Not applicable. Component Certificates:As specified in the Preliminary Statement. Co-op Shares:Shares issued by a Cooperative Corporation. Cooperative Corporation: The entity that holds title (fee or an acceptable leasehold estate) to the real property and improvements constituting the Cooperative Property and that governs the Cooperative Property, which Cooperative Corporation must qualify as a Cooperative Housing Corporation under section 216 of the Code. Cooperative Loan: Any Mortgage Loan secured by Co-op Shares and a Proprietary Lease. Cooperative Property:The real property and improvements owned by the Cooperative Corporation, including the allocation of individual dwelling units to the holders of the Co-op Shares of the Cooperative Corporation. Cooperative Unit:A single family dwelling located in a Cooperative Property. Corporate Trust Office:The designated office of the Trustee in the State of California at which at any particular time its corporate trust business with respect to this Agreement is administered, which office at the date of the execution of this Agreement is located at 1761 East St.Andrew Place, Santa Ana, California 92705, Attn: Trust Administration- IN07D9 (IndyMac MBS, Inc., IndyMac INDA Mortgage Loan Trust 2007-AR9, Mortgage Pass-Through Certificates, Series 2007-AR9), and which is the address to which notices to and correspondence with the Trustee should be directed.The office of the Certificate Registrar for purposes of presentment of certificates for registration of transfer, exchange or final payment is located at Deutsche Bank National Trust Company, c/o DB Services Tennessee, 648 Grassmere Park Road, Nashville, Tennessee37211-3658, Attention: Transfer Unit. Cross-over Situation: For any Distribution Date and for any Loan Group (after taking into account principal distributions on such Distribution Date) a Cross-Over Situation exists with respect to the Class A and Class B Interests of the Loan Group if such Interests in the aggregate are less than 1% of the Assumed Balance of the related Loan Group. Cut-off Date:December 1, 2007. Cut-off Date Pool Principal Balance:$382,212,192.84. Cut-off Date Principal Balance: As to any Mortgage Loan, its Stated Principal Balance as of the close of business on the Cut-off Date. 15 Debt Service Reduction:For any Mortgage Loan, a reduction by a court of competent jurisdiction in a proceeding under the Bankruptcy Code in the Scheduled Payment for the Mortgage Loan that became final and non-appealable, except a reduction resulting from a Deficient Valuation or a reduction that results in a permanent forgiveness of principal. Defective Mortgage Loan:Any Mortgage Loan that is required to be repurchased pursuant to Section 2.02 or 2.03. Deficient Valuation: For any Mortgage Loan, a valuation by a court of competent jurisdiction of the Mortgaged Property in an amount less than the then outstanding indebtedness under the Mortgage Loan, or any reduction in the amount of principal to be paid in connection with any Scheduled Payment that results in a permanent forgiveness of principal, which valuation or reduction results from an order of the court that is final and non-appealable in a proceeding under the Bankruptcy Code. Definitive Certificates:Any Certificate evidenced by a Physical Certificate and any Certificate issued in lieu of a Book-Entry Certificate pursuant to Section 5.02(e). Delay Certificates:As specified in the Preliminary Statement. Delay Delivery Certification: A certification substantially in the form of Exhibit G-2. Delay Delivery Mortgage Loans:The Mortgage Loans identified on the Mortgage Loan Schedule for which none of a related Mortgage File, or neither the Mortgage Note, nor a lost note affidavit for a lost Mortgage Note, has been delivered to the Trustee by the Closing Date.The Depositor shall deliver the Mortgage Files to the Trustee: (A)for at least 70% of the Mortgage Loans in each Loan Group, not later than the Closing Date, and (B)for the remaining 30% of the Mortgage Loans in each Loan Group, not later than five Business Days following the Closing Date. To the extent that the Seller is in possession of any Mortgage File for any Delay Delivery Mortgage Loan, until delivery of the Mortgage File to the Trustee as provided in Section 2.01, the Seller shall hold the files as Servicer, as agent and in trust for the Trustee. Deleted Mortgage Loan:As defined in Section 2.03(c). Delinquent:A Mortgage Loan is “Delinquent” if any monthly payment due on a Due Date is not made by the close of business on the day immediately preceding the next scheduled Due Date for such Mortgage Loan.A Mortgage Loan is “30 days Delinquent” if such monthly payment has not been received by the close of business on the last day of the month in which such monthly payment was due.The determination of whether a Mortgage Loan is “60 days Delinquent”, “90 days Delinquent”, etc.shall be made in a like manner. Denomination:For each Certificate, the amount on the face of the Certificate as the “Initial Certificate Balance of this Certificate” or the “Initial Notional Amount of this Certificate” or, if neither of the foregoing, the Percentage Interest appearing on the face of the Certificate. Depositor:IndyMac MBS, Inc., a Delaware corporation, or its successor in interest. 16 Depository:The initial Depository shall be The Depository Trust Company, the nominee of which is CEDE & Co., as the registered Holder of the Book-Entry Certificates.The Depository shall at all times be a “clearing corporation” as defined in Section 8-102(a)(5) of the UCC. Depository Participant:A broker, dealer, bank, or other financial institution or other Person for whom from time to time a Depository effects book-entry transfers and pledges of securities deposited with the Depository. Determination Date:As to any Distribution Date, the 15th day of each month or if that day is not a Business Day the next Business Day. Distribution Account:The separate Eligible Account created and maintained by the Trustee pursuant to Section 3.06(e) in the name of the Trustee for the benefit of the Certificateholders and designated “Deutsche Bank National Trust Companyin trust for registered holders of IndyMac INDA Mortgage Loan Trust 2007-AR9, Mortgage Pass-Through Certificates, Series 2007-AR9.” Funds in the Distribution Account shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement. Distribution Account Deposit Date:As to any Distribution Date, 12:30 P.M. Pacific time on the Business Day preceding the Distribution Date. Distribution Date:The 25th day of each calendar month after the initial issuance of the Certificates, or if that day is not a Business Day, the next Business Day, commencing in January 2008. Due Date:For any Mortgage Loan and Distribution Date, the first day of the month in which such Distribution Date occurs. Due Period:For any Distribution Date, the period commencing on the second day of the month preceding the month in which the Distribution Date occurs and ending on the first day of the month in which the Distribution Date occurs. EDGAR:The Commission’s Electronic Data Gathering, Analysis and Retrieval system. Eligible Account: Any of (i)an account or accounts maintained with a federal or state chartered depository institution or trust company the short-term unsecured debt obligations of which (or, in the case of a depository institution or trust company that is the principal subsidiary of a holding company, the debt obligations of either such holding company or the depository institution or trust company, whichever are rated higher) have (x) if Moody’s is a Rating Agency at the time amounts are held on deposit therein, the highest short-term ratings of Moody's (which shall be Prime-1), (y) if Fitch is a Rating Agency at the time any amounts are held on deposit therein, the highest short-term rating of Fitch (which shall be F1 for funds held for less than 30 days, and F1+ for funds held for longer than 30 days and less than 365 days) and (z) if S&P is a Rating Agency at the time any amounts are held on deposit therein, a short-term rating of at least A-2, for funds held no longer than 30 days, and, if funds will be held longer than 30 days and less than 365 days, a short-term rating of at least A-1+, or (ii)if either of Moody’s or Fitch is a Rating Agency, an account or accounts in a depository institution or trust company in which such accounts are insured by the FDIC (to the limits established by the FDIC) and the uninsured deposits in which accounts are otherwise secured such that, as evidenced by an Opinion of Counsel delivered to the Trustee and to each Rating Agency, the Certificateholders have a 17 claim with respect to the funds in such account or a perfected first priority security interest against any collateral (which shall be limited to Permitted Investments) securing such funds that is superior to claims of any other depositors or creditors of the depository institution or trust company in which such account is maintained (it being understood that any account permitted by this clause (ii) shall not be an Eligible Account in connection with a rating provided by S&P of any Class of Certificates), or (iii)a trust account or accounts maintained with (a) the trust department of a federal or state chartered depository institution or (b) a trust company, acting in its fiduciary capacity, or (iv)any other account acceptable to each Rating Agency. Eligible Accounts may bear interest, and may include, if otherwise qualified under this definition, accounts maintained with the Trustee. ERISA:The Employee Retirement Income Security Act of 1974, as amended. ERISA-Qualifying Underwriting:A best efforts or firm commitment underwriting or private placement that meets the requirements of the Underwriter’s Exemption. ERISA-Restricted Certificate:As specified in the Preliminary Statement. Escrow Account:The Eligible Account or Accounts established and maintained pursuant to Section 3.07(a). Event of Default:As defined in Section 7.01. Excess Interest:For any Distribution Date after the Swap Termination Date, the excess, if any, of (i) the aggregate Class Optimal Interest Distribution Amount for the Components for such Distribution Date over (ii) the Class Optimal Interest Distribution Amount for the Class A-1 Certificates for such Distribution Date. Excess Loss:Not applicable. Excess Proceeds:For any Liquidated Mortgage Loan, the excess of (a)all Liquidation Proceeds from the Mortgage Loan received in the calendar month in which the Mortgage Loan became a Liquidated Mortgage Loan, net of any amounts previously reimbursed to the Servicer as Nonrecoverable Advances with respect to the Mortgage Loan pursuant to Section 3.09(a)(iii), over (b)the sum of (i) the unpaid principal balance of the Liquidated Mortgage Loan as of the Due Date in the month in which the Mortgage Loan became a Liquidated Mortgage Loan plus (ii) accrued interest at the Mortgage Rate from the Due Date for which interest was last paid or advanced (and not reimbursed) to Certificateholders up to the Due Date applicable to the Distribution Date following the calendar month during which the liquidation occurred. Exchange Act:The Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. Exchange Act Reports:Any reports on Form 10-D, Form 8-K and Form 10-K required to be filed by the Depositor with respect to the Trust Fund under the Exchange Act. 18 Expense Fee Rate:As to each Mortgage Loan, the sum of (a) the Servicing Fee Rate and (b) the Trustee Fee Rate. FDIC:The Federal Deposit Insurance Corporation, or any successor thereto. FHLMC: The Federal Home Loan Mortgage Corporation, a corporate instrumentality of the United States created and existing under Title III of the Emergency Home Finance Act of 1970, as amended, or any successor thereto. Fitch:Fitch, Inc., or any successor thereto.If Fitch is designated as a Rating Agency in the Preliminary Statement, for purposes of Section 10.05(b) the address for notices to Fitch shall be Fitch, Inc., One State Street Plaza, New York, NY 10004, Attention: MBS Monitoring - IndyMac INDA 2007-AR9, or any other address Fitch furnishes to the Depositor and the Servicer. FNMA:The Federal National Mortgage Association, a federally chartered and privately owned corporation organized and existing under the Federal National Mortgage Association Charter Act, or any successor thereto. Form 10-D Disclosure Item:With respect to any Person, any material litigation or governmental proceedings pending against such Person, or against any of the Trust Fund, the Depositor, the Trustee or the Servicer, if such Person has actual knowledge thereof. Form 10-K Disclosure Item:With respect to any Person, (a)Form 10-D Disclosure Item, and (b)any affiliations or relationships between such Person and any Item 1119 Party. Fraud Loan:Not applicable. Fraud Loss Coverage Amount:Not applicable. Fraud Loss Coverage Termination Date:Not applicable. Fraud Losses:Realized Losses on Mortgage Loans as to which a loss is sustained by reason of a default arising from fraud, dishonesty or misrepresentation in connection with the related Mortgage Loan, including a loss by reason of the denial of coverage under any related Primary Insurance Policy because of such fraud, dishonesty or misrepresentation. Grantor Trust:As specified in the Preliminary Statement. Gross Margin:With respect to each Mortgage Loan, the fixed percentage set forth in the related Mortgage Note that is added to the Mortgage Index on each Adjustment Date in accordance with the terms of the related Mortgage Note used to determine the Mortgage Rate for such Mortgage Loan. Group 1 Certificates:As specified in the Preliminary Statement. Group 1 Mortgage Loan:Any Mortgage Loan in Loan Group 1. Group 1 Senior Certificates:As specified in the Preliminary Statement. Group 2 Certificates:As specified in the Preliminary Statement. Group 2 Mortgage Loan:Any Mortgage Loan in Loan Group 2. 19 Group 2 Senior Certificates:As specified in the Preliminary Statement. Group 3 Certificates:As specified in the Preliminary Statement. Group 3 Mortgage Loan:Any Mortgage Loan in Loan Group 3. Group 3 Senior Certificates:As specified in the Preliminary Statement. Hard Prepayment Charges:As to a Mortgage Loan, any charge payable by a Mortgagor in connection with certain partial Principal Prepayments and all Principal Prepayments in Full made within the related Prepayment Charge Period, the Hard Prepayment Charges with respect to each applicable Mortgage Loan so held by the Trust Fund being identified in the Mortgage Loan Schedule. Hedged Certificates:Not applicable. Index:Not applicable. Indirect Participant: A broker, dealer, bank, or other financial institution or other Person that clears through or maintains a custodial relationship with a Depository Participant. Initial Bankruptcy Loss Coverage Amount:Not applicable. Initial LIBOR Rate:4.8650% per annum. Insurance Policy:For any Mortgage Loan included in the Trust Fund, any insurance policy, including all riders and endorsements thereto in effect, including any replacement policy or policies for any Insurance Policies. Insurance Proceeds:Proceeds paid by an insurer pursuant to any Insurance Policy, in each case other than any amount included in such Insurance Proceeds in respect of Insured Expenses. Insured Expenses:Expenses covered by an Insurance Policy or any other insurance policy with respect to the Mortgage Loans. Interest Accrual Period:With respect to each Class of Delay Certificates and any Distribution Date, the calendar month prior to the month of such Distribution Date.With respect to each Class of Non-Delay Certificates and any Distribution Date, the period commencing on the Distribution Date in the month immediately preceding the month in which such Distribution Date occurs (or, in the case of the first Distribution Date, the Closing Date) and ending on the day immediately preceding that Distribution Date. Interest Determination Date:With respect to (a) any Interest Accrual Period for any LIBOR Certificates and (b) any Interest Accrual Period for the COFI Certificates for which the applicable Index is LIBOR, the second Business Day prior to the first day of such Interest Accrual Period. Interest Rate:With respect to each REMIC 1 Interest, the applicable rate set forth or calculated in the manner described in the Preliminary Statement. Interest Settlement Rate:As defined in Section 4.07. 20 Item 1119 Party:The Depositor, the Seller, the Servicer, the Trustee, the Swap Counterparty, the Supplemental Interest Trustee and any other material transaction party, as identified in Exhibit T hereto, as updated pursuant to Section 11.04. Late Payment Fee:As to a Mortgage Loan, any fees assessable by the related mortgagee in connection with the late payment of a Scheduled Payment due after the Cut-off Date. Latest Possible Maturity Date:The Distribution Date, determined as of the Closing Date, following the third anniversary of the later of: (i) the scheduled maturity date of the Mortgage Loan having the latest scheduled maturity date as of the Cut-off Date, and (ii) the latest possible maturity of any Substitute Mortgage Loan that may be substituted for any Mortgage Loan pursuant to this Agreement. Lender PMI Loans:Mortgage Loans with respect to which the lender rather than the borrower acquired the primary mortgage guaranty insurance and charged the related borrower an interest premium. LIBOR:The London interbank offered rate for one month United States dollar deposits calculated in the manner described in Section 4.07. LIBOR Certificates:As specified in the Preliminary Statement. LIBOR Determination Date: For any Interest Accrual Period, the second London Business Day prior to the commencement of such Interest Accrual Period. Limited Exchange Act Reporting Obligations:The obligations of the Servicer under Section 3.17(b), Section 6.02 and Section 6.04 with respect to notice and information to be provided to the Depositor and Article 11 (except Section 11.07(a)(i) and (ii)). Liquidated Mortgage Loan:For any Distribution Date, a defaulted Mortgage Loan (including any REO Property) that was liquidated in the calendar month preceding the month of the Distribution Date and as to which the Servicer has certified (in accordance with this Agreement) that it has received all amounts it expects to receive in connection with the liquidation of the Mortgage Loan, including the final disposition of an REO Property. Liquidation Proceeds:Amounts, including Insurance Proceeds regardless of when received, received in connection with the partial or complete liquidation of defaulted Mortgage Loans, whether through trustee’s sale, foreclosure sale, or otherwise or amounts received in connection with any condemnation or partial release of a Mortgaged Property, and any other proceeds received in connection with an REO Property, less the sum of related unreimbursed Servicing Fees, Servicing Advances, and Advances. Loan Group:Any of Loan Group 1, Loan Group 2 or Loan Group 3, as applicable. Loan Group 1:All Mortgage Loans identified as Group 1 Mortgage Loans on the Mortgage Loan Schedule. Loan Group 2:All Mortgage Loans identified as Group 2 Mortgage Loans on the Mortgage Loan Schedule. Loan Group 3:All Mortgage Loans identified as Group 3 Mortgage Loans on the Mortgage Loan Schedule. 21 Loan Modification: A permanent change in one or more of the terms of a Mortgage Note pursuant to either (x) a Preemptive Loan Modification or (y) Section 3.12. Loan-to-Value Ratio:For any Mortgage Loan and as of any date of determination, is the fraction whose numerator is the original principal balance of the related Mortgage Loan at that date of determination and whose denominator is the Appraised Value of the related Mortgaged Property. London Business Day:Any day on which dealings in deposits of United States dollars are transacted in the London interbank market. Lost Mortgage Note:Any Mortgage Note the original of which was permanently lost or destroyed and has not been replaced. Maintenance:For any Cooperative Unit, the rent paid by the Mortgagor to the Cooperative Corporation pursuant to the Proprietary Lease. Maximum Mortgage Rate:For each Mortgage Loan, the percentage set forth in the related Mortgage Note as the lifetime maximum Mortgage Rate to which such Mortgage Rate may be adjusted. MERS:Mortgage Electronic Registration Systems, Inc., a corporation organized and existing under the laws of the State of Delaware, or any successor thereto. MERS Mortgage Loan:Any Mortgage Loan registered with MERS on the MERS® System. MERS® System:The system of recording transfers of mortgages electronically maintained by MERS. MIN:The mortgage identification number for any MERS Mortgage Loan. Minimum Mortgage Rate:For each Mortgage Loan, the percentage set forth in the related Mortgage Note as the lifetime minimum Mortgage Rate to which such Mortgage Rate may be adjusted. MOM Loan:Any Mortgage Loan as to which MERS is acting as mortgagee, solely as nominee for the originator of such Mortgage Loan and its successors and assigns. Monthly Statement:The statement delivered to the Certificateholders pursuant to Section 4.06. Moody’s:Moody’s Investors Service, Inc., or any successor thereto.If Moody’s is designated as a Rating Agency in the Preliminary Statement, for purposes of Section 10.05(b) the address for notices to Moody’s shall be Moody’s Investors Service, Inc., 99 Church Street, New York, New York 10007, Attention: Residential Loan Monitoring Group, or any other address that Moody’s furnishes to the Depositor and the Servicer. Mortgage:The mortgage, deed of trust, or other instrument creating a first lien on an estate in fee simple or leasehold interest in real property securing a Mortgage Note. Mortgage File:The mortgage documents listed in Section 2.01 pertaining to a particular Mortgage Loan and any additional documents delivered to the Trustee to be added to the Mortgage File pursuant to this Agreement. Mortgage Index:Six-Month LIBOR Index or One-Year LIBOR Index. 22 Mortgage Loans:Such of the mortgage loans transferred and assigned to the Trustee pursuant to this Agreement, as from time to time are held as a part of the Trust Fund (including any REO Property), the Mortgage Loans so held being identified on the Mortgage Loan Schedule, notwithstanding foreclosure or other acquisition of title of the related Mortgaged Property. Mortgage Loan Schedule:As of any date, the list set forth in Schedule I of Mortgage Loans included in the Trust Fund on that date.The Mortgage Loan Schedule shall be prepared by the Seller and shall set forth the following information with respect to each Mortgage Loan by Loan Group: (i) the loan number; (ii) the street address of the Mortgaged Property, including the zip code; (iii) the maturity date; (iv) the original principal balance; (v) the Cut-off Date Principal Balance; (vi) the first payment date of the Mortgage Loan; (vii) the Scheduled Payment in effect as of the Cut-off Date; (viii) the Gross Margin in effect as of the Cut-off Date; (ix) the Maximum Mortgage Rate in effect as of the Cut-off Date; (x) the Adjustment Date in effect as of the Cut-off Date; (xi) a code indicating the Mortgage Index and when it is determined; (xii) the Loan-to-Value Ratio at origination; (xiii) a code indicating whether the residential dwelling at the time of origination was represented to be owner-occupied; (xiv) a code indicating whether the residential dwelling is either (a) a detached single family dwelling, (b) a dwelling in a PUD, (c) a condominium unit, (d) a two- to four-unit residential property, or (e) a Cooperative Unit; (xv) the Mortgage Rate in effect as of the Cut-off Date; (xvi) the purpose for the Mortgage Loan; (xvii) the type of documentation program pursuant to which the Mortgage Loan was originated; (xviii) a code indicating whether the Mortgage Loan is a borrower-paid mortgage insurance loan; (xix) the Servicing Fee Rate; 23 (xx) a code indicating whether the Mortgage Loan is a Lender PMI Loan; (xxi) the coverage amount of any mortgage insurance; (xxii) with respect to the Lender PMI Loans, the interest premium charged by the lender; (xxiii) a code indicating whether the Mortgage Loan is a Delay Delivery Mortgage Loan; (xxiv) the Minimum Mortgage Rate in effect as of the Cut-off Date; (xxv) a code indicating whether the Mortgage Loan is a MERS Mortgage Loan; and (xxvi) the type of Prepayment Charges (Hard Prepayment Charges or Soft Prepayment Charges) and the Prepayment Charge Period. The schedule shall also set forth the total of the amounts described under (v) above for all of the Mortgage Loans and for each Loan Group. Mortgage Note:The original executed note or other evidence of the indebtedness of a Mortgagor under a Mortgage Loan. Mortgage Rate:The annual rate of interest borne by a Mortgage Note from time to time (net of the interest premium for any Lender PMI Loan). Mortgaged Property:The underlying property securing a Mortgage Loan, which, with respect to a Cooperative Loan, is the related Co-op Shares and Proprietary Lease. Mortgagor:The obligors on a Mortgage Note. National Cost of Funds Index:The National Monthly Median Cost of Funds Ratio to SAIF-Insured Institutions published by the OTS. Net Prepayment Interest Shortfall:As to any Distribution Date and Loan Group, the amount by which the aggregate of the Prepayment Interest Shortfalls for such Loan Group and such Distribution Date exceeds the sum of (a) the Compensating Interest allocable to such Loan Group for such Distribution Date and (b) the excess, if any, of the Compensating Interest allocable to the other Loan Groups for such Distribution Date over the Prepayment Interest Shortfalls for such other Loan Groups and Distribution Date. Net Rate Cap:For the Class A-1 Certificates and the Interest Accrual Period related to each Distribution Date, a fraction, expressed as a percentage, (A)the numerator of which is the product of (1)the excess of (i)the product of (x)the weighted average of the Pass-Through Rates on the Components for the same Interest Accrual Period, weighted on the basis of their respective Component Balances immediately prior to such Distribution Date and (y)the sum of the Component Balance of each Component immediately prior to such Distribution Date over (ii)any Swap Termination Payment payable to the Swap Counterparty for that Distribution Date (which was not caused by a Swap Counterparty Trigger Event) and (2)12, and (B)the denominator of which is the Class Certificate Balance of the Class A-1 Certificates immediately prior to such Distribution Date, and adjusted to reflect the accrual of interest on an actual/360 basis 24 Net Swap Payment:With respect to the Swap Contract, any Distribution Date and payment from the Supplemental Interest Trust to the Swap Counterparty, the excess, if any, of the “Floating Rate II Amount” (as defined in the Swap Contract) with respect to such Distribution Date over the “Floating Rate I Amount” (as defined in the Swap Contract) with respect to such Distribution Date.With respect to the Swap Contract, any Distribution Date and payment by the Swap Counterparty to the Supplemental Interest Trust, the excess of (i) the excess, if any, of (a) the “Floating Rate I Amount” with respect to such Distribution Date over (b) the “Floating Rate II Amount” with respect to such Distribution Date; over (ii) the Swap Amount for such Distribution Date. Non-Delay Certificates:As specified in the Preliminary Statement. Nonrecoverable Advance:Either (i) any portion of an Advance previously made or proposed to be made by the Servicer, that, in the good faith judgment of the Servicer, will not be ultimately recoverable by the Servicer from the related Mortgagor, related Liquidation Proceeds or otherwise or (ii) a Capitalized Advance. Notice of Final Distribution:The notice to be provided pursuant to Section 9.02 to the effect that final distribution on any of the Certificates shall be made only upon presentation and surrender thereof. Notional Amount: Not applicable. Notional Amount Certificates:As specified in the Preliminary Statement. Notional Amount Components:As specified in the Preliminary Statement. Offered Certificates:As specified in the Preliminary Statement. Officer’s Certificate:A certificate (i) signed by the Chairman of the Board, the Vice Chairman of the Board, the President, a Managing Director, a Vice President (however denominated), an Assistant Vice President, the Treasurer, the Secretary, or one of the Assistant Treasurers or Assistant Secretaries of the Depositor or the Servicer, or (ii) if provided for in this Agreement, signed by a Servicing Officer, as the case may be, and delivered to the Depositor and the Trustee as required by this Agreement or (iii) in the case of any other Person, signed by an authorized officer of such Person. One-Year CMT Index:The weekly average yield on United States Treasury securities adjusted to a constant maturity of one year as published by the Federal Reserve Board in Statistical Release H.15 and most recently available as of a day specified in the related Mortgage Note. One-Year LIBOR Index:The average of the London interbank offered rates for one-year U.S. dollar deposits in the London market, generally as set forth in either The Wall Street Journal or some other source generally accepted in the residential mortgage loan origination business and specified in the related Mortgage Note, or, if such rate ceases to be published in The Wall Street Journal or becomes unavailable for any reason, then based upon a new index selected by the servicer, based on comparable information, in each case, as most recently announced as of either 45 days prior to, or the first Business Day of the month immediately preceding the month of, such Adjustment Date. Opinion of Counsel:For the interpretation or application of the REMIC Provisions, a written opinion of counsel who (i) is in fact independent of the Depositor and the Servicer, (ii) does not have any direct financial interest in the Depositor or the Servicer or in any affiliate of either, and (iii) is not connected with the Depositor or the Servicer as an officer, employee, promoter, underwriter, trustee, 25 partner, director, or person performing similar functions.Otherwise, a written opinion of counsel who may be counsel for the Depositor or the Servicer, including in-house counsel, reasonably acceptable to the Trustee. Optional Termination Date:As defined in Section 9.01. Original Applicable Credit Support Percentage:With respect to each of the following Classes of Subordinated Certificates, the corresponding percentage described below: ClassB-1 5.95% ClassB-2 4.35% ClassB-3 3.20% ClassB-4 2.40% ClassB-5 0.45% ClassB-6 0.20% Original Mortgage Loan:The Mortgage Loan refinanced in connection with the origination of a Refinance Loan. Original Subordinated Principal Balance:On or prior to the second Senior Termination Date, the Subordinated Percentage of the aggregate Stated Principal Balance of the Mortgage Loans in the related Loan Group, in each case as of the Cut-off Date; or if such date is after the second Senior Termination Date, the aggregate Class Certificate Balance of the Subordinated Certificates as of the Closing Date. OTS:The Office of Thrift Supervision. Outside Reference Date:Not applicable. Outstanding: For the Certificates as of any date of determination, all Certificates theretofore executed and authenticated under this Agreement except: (i) Certificates theretofore canceled by the Trustee or delivered to the Trustee for cancellation; and (ii) Certificates in exchange for which or in lieu of which other Certificates have been executed and delivered by the Trustee pursuant to this Agreement. Outstanding Mortgage Loan:As of any Due Date, a Mortgage Loan with a Stated Principal Balance greater than zero that was not the subject of a Principal Prepayment in Full before the Due Date or during the related Prepayment Period and that did not become a Liquidated Mortgage Loan before the Due Date. Overcollateralized Group:As defined in Section 4.03. Ownership Interest: As to any Residual Certificate, any ownership interest in the Certificate including any interest in the Certificate as its Holder and any other interest therein, whether direct or indirect, legal or beneficial. 26 Pass-Through Margin:For the Class A-1 Certificates for the Interest Accrual Period related to any Distribution Date occurring (a) on or prior to the first possible Optional Termination Date, 0.45%, and (b) after the first possible Optional Termination Date, 0.90%. Pass-Through Rate:For each Class of Certificates, the per annum rate set forth or calculated in the manner described in the Preliminary Statement. Percentage Interest:As to any Certificate, the percentage interest evidenced thereby in distributions required to be made on the related Class, the percentage interest being set forth on its face or equal to the percentage obtained by dividing the Denomination of the Certificate by the aggregate of the Denominations of all Certificates of the same Class. Performance Certification:As defined in Section 11.05. Permitted Investments:At any time, any of the following: (i)obligations of the United States or any agency thereof backed by the full faith and credit of the United States; (ii)general obligations of or obligations guaranteed by any state of the United States or the District of Columbia receiving the highest long-term debt rating of each Rating Agency, or any lower rating that will not result in the downgrading, qualification or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; (iii)commercial or finance company paper that is then receiving the highest commercial or finance company paper rating of each Rating Agency, or any lower rating that will not result in the downgrading, qualification or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies , as evidenced by a signed writing delivered by each Rating Agency; (iv)certificates of deposit, demand or time deposits, or bankers’ acceptances issued by any depository institution or trust company incorporated under the laws of the United States or of any state thereof and subject to supervision and examination by federal or state banking authorities, provided that the commercial paper or long-term unsecured debt obligations of the depository institution or trust company (or in the case of the principal depository institution in a holding company system, the commercial paper or long-term unsecured debt obligations of the holding company, but only if Moody’s is not a Rating Agency) are then rated one of the two highest long-term and the highest short-term ratings of each Rating Agency for the securities, or any lower rating that will not result in the downgrading, qualification or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; (v)demand or time deposits or certificates of deposit issued by any bank or trust company or savings institution to the extent that the deposits are fully insured by the FDIC; (vi)guaranteed reinvestment agreements issued by any bank, insurance company, or other corporation acceptable to the Rating Agencies at the time of the issuance of the agreements, as evidenced by a signed writing delivered by each Rating Agency; (vii)repurchase obligations with respect to any security described in clauses (i) and (ii) above, in either case entered into with a depository institution or trust company (acting as principal) described in 27 clause (iv) above; provided that such repurchase obligation would be accounted for as a financing arrangement under generally accepted accounting principles; (viii)securities (other than stripped bonds, stripped coupons, or instruments sold at a purchase price in excess of 115% of their face amount) bearing interest or sold at a discount issued by any corporation incorporated under the laws of the United States or any state thereof that, at the time of the investment, have one of the two highest ratings of each Rating Agency (except if the Rating Agency is Moody’s the rating shall be the highest commercial paper rating of Moody’s for the securities), or any lower rating that will not result in the downgrading, qualification or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency and that have a maturity date occurring no more than 365 days from their date of issuance; (ix)units of a taxable money-market portfolio having the highest rating assigned by each Rating Agency (except (i) if Fitch is a Rating Agency and has not rated the portfolio, the highest rating assigned by Moody’s and (ii) if S&P is a Rating Agency, “AAAm” or “AAAM-G” by S&P) and restricted to obligations issued or guaranteed by the United States of America or entities whose obligations are backed by the full faith and credit of the United States of America and repurchase agreements collateralized by such obligations; and (x)any other investments bearing interest or sold at a discount acceptable to each Rating Agency that will not result in the downgrading, qualification or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency. No Permitted Investment may (i) evidence the right to receive interest only payments with respect to the obligations underlying the instrument, (ii) be sold or disposed of before its maturity or (iii) be any obligation of the Seller or any of its Affiliates.Any Permitted Investment shall be relatively risk free and no options or voting rights shall be exercised with respect to any Permitted Investment.Any Permitted Investment shall be sold or disposed of in accordance with Financial Accounting Standard 140, paragraph 35c(6) in effect as of the Closing Date. Permitted Transferee:Any person other than (i)the United States, any State or political subdivision thereof, or any agency or instrumentality of any of the foregoing, (ii)a foreign government, International Organization, or any agency or instrumentality of either of the foregoing, (iii)an organization (except certain farmers’ cooperatives described in section 521 of the Code) that is exempt from tax imposed by Chapter 1 of the Code (including the tax imposed by section 511 of the Code on unrelated business taxable income) on any excess inclusions (as defined in section 860E(c)(1) of the Code) with respect to any Residual Certificate, (iv)a rural electric and telephone cooperatives described in section 1381(a)(2)(C) of the Code, (v)an “electing large partnership” as defined in section 775 of the Code, (vi)a Person that is not a U.S. Person, and 28 (vii)any other Person so designated by the Depositor based on an Opinion of Counsel that the Transfer of an Ownership Interest in a Residual Certificate to the Person may cause any REMIC to fail to qualify as a REMIC at any time that the Certificates are outstanding. Person: Any individual, corporation, partnership, joint venture, association, limited liability company, joint-stock company, trust, unincorporated organization, or government, or any agency or political subdivision thereof. Physical Certificates:As specified in the Preliminary Statement. Planned Balance:Not applicable. Planned Principal Classes:As specified in the Preliminary Statement. Pool Stated Principal Balance:The aggregate Stated Principal Balance of the Mortgage Loans. Preemptive Loan Modification:As defined in Section 3.06(a). Prepayment Amount:As to any Distribution Date and Loan Group, all partial and full Principal Prepayments on the Mortgage Loans in that Loan Group received during the related Prepayment Period. Prepayment Assumption:The prepayment model used in the Prospectus Supplement. Prepayment Charge:As to a Mortgage Loan, either a Hard Prepayment Charge or a Soft Prepayment Charge, as identified on the Mortgage Loan Schedule. Prepayment Charge Period:As to any Mortgage Loan, the period of time during which a Prepayment Charge may be imposed. Prepayment Interest Excess:As to any Principal Prepayment received by the Servicer on a Mortgage Loan from the first day through the fifteenth day of any calendar month other than themonth of the Cut-off Date, all amounts paid by the related Mortgagor in respect of interest on such Principal Prepayment.All Prepayment Interest Excess shall be retained by the Servicer as additional servicing compensation. Prepayment Interest Shortfall:As to any Distribution Date, Mortgage Loan and Principal Prepayment received on or after the sixteenth day of the month preceding the month of such Distribution Date (or, in the case of the first Distribution Date, on or after the Cut-off Date) and on or before the last day of the month preceding the month of such Distribution Date, the amount, if any, by which one month’s interest at the related Mortgage Rate, net of the Servicing Fee Rate, on such Principal Prepayment exceeds the amount of interest paid in connection with such Principal Prepayment. Prepayment Period: As to any Distribution Date and related Due Date, the period from and including the 16th day of the month immediately prior to the month of such Distribution Date (or, in the case of the first Distribution Date, from the Cut-off Date) and to and including the 15th day of the month of such Distribution Date. Prepayment Shift Percentage:Not applicable. Primary Insurance Policy:Each policy of primary mortgage guaranty insurance or any replacement policy therefor with respect to any Mortgage Loan. 29 Principal Amount:As to any Distribution Date and each Loan Group, the sum of (a) all monthly payments of principal due on each Mortgage Loan in that Loan Group on the related Due Date, (b) the principal portion of the Purchase Price of each Mortgage Loan in that Loan Group that was repurchased by the Seller pursuant to this Agreement as of such Distribution Date, excluding any Mortgage Loan that was purchased by the Servicer as provided in Section 3.12, (c) the Substitution Adjustment Amount in connection with any Deleted Mortgage Loan in that Loan Group received with respect to such Distribution Date, (d) any Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal of Mortgage Loans in that Loan Group that are not yet Liquidated Mortgage Loans received during the calendar month preceding the month of such Distribution Date, (e) with respect to each Mortgage Loan in that Loan Group that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the amount of Liquidation Proceeds allocable to principal received with respect to such Mortgage Loan, (f) the Prepayment Amount for that Loan Group received during the related Prepayment Period, and (g) any Subsequent Recoveries with respect to the Mortgage Loans in that Loan Group received during the calendar month preceding the month of such Distribution Date. Principal Only Certificates:As specified in the Preliminary Statement. Principal Prepayment:Any payment of principal by a Mortgagor on a Mortgage Loan (including the principal portion of the Purchase Price of any Mortgage Loan purchased by the Servicer pursuant to Section 3.12) that is received in advance of its scheduled Due Date and is not accompanied by an amount representing scheduled interest due on any date in any month after the month of prepayment.The Servicer shall apply partial Principal Prepayments in accordance with the related Mortgage Note. Principal Prepayment in Full:Any Principal Prepayment made by a Mortgagor of the entire principal balance of a Mortgage Loan. Principal Relocation Payment:A payment from any Loan Group to REMIC 1 Interests other than those of their corresponding Loan Group as provided in the Preliminary Statement.Principal Relocation Payments shall be made of principal allocations comprising the Principal Amount from a Loan Group. Private Certificates:As specified in the Preliminary Statement. Pro Rata Share:As to any Distribution Date and any Class of Subordinated Certificates, the portion of the Subordinated Principal Distribution Amount allocable to such Class, equal to the product of the Subordinated Principal Distribution Amount on such Distribution Date and a fraction, the numerator of which is the related Class Certificate Balance thereof and the denominator of which is the aggregate Class Certificate Balance of the Subordinated Certificates, in each case immediately prior to such Distribution Date. Proprietary Lease:For any Cooperative Unit, a lease or occupancy agreement between a Cooperative Corporation and a holder of related Co-op Shares. Prospectus Supplement:The Prospectus Supplement dated December 21, 2007, relating to the Offered Certificates, and any supplement to the Prospectus Supplement. PUD:Planned Unit Development. Purchase Price:For any Mortgage Loan required to be purchased by the Seller pursuant to Section 2.02 or 2.03 or purchased by the Servicer pursuant to Section 3.12, the sum of 30 (i)100% of the unpaid principal balance of the Mortgage Loan on the date of the purchase, (ii)accrued and unpaid interest on the Mortgage Loan at the applicable Mortgage Rate (or at the applicable Adjusted Mortgage Rate if (x) the purchaser is the Servicer or (y) if the purchaser is the Seller and the Seller is the Servicer) from the date through which interest was last paid by the Mortgagor to the Due Date in the month in which the Purchase Price is to be distributed to Certificateholders, net of any unreimbursed Advances made by the Servicer on the Mortgage Loan, and (iii)any costs and damages incurred by the Trust Fund in connection with any violation by the Mortgage Loan of any predatory or abusive lending law. If the Mortgage Loan is purchased pursuant to Section 3.12, the interest component of the Purchase Price shall be computed (i) on the basis of the applicable Adjusted Mortgage Rate before giving effect to the related modification and (ii) from the date to which interest was last paid to the date on which the Mortgage Loan is assigned to the Servicer pursuant to Section 3.12. Qualified Insurer:A mortgage guaranty insurance company duly qualified as such under the laws of the state of its principal place of business and each state having jurisdiction over the insurer in connection with the insurance policy issued by the insurer, duly authorized and licensed in such states to transact a mortgage guaranty insurance business in such states and to write the insurance provided by the insurance policy issued by it, approved as a FNMA- or FHLMC-approved mortgage insurer or having a claims paying ability rating of at least “AA” or equivalent rating by a nationally recognized statistical rating organization.Any replacement insurer with respect to a Mortgage Loan must have at least as high a claims paying ability rating as the insurer it replaces had on the Closing Date. Rating Agency:Each of the Rating Agencies specified in the Preliminary Statement.If any of them or a successor is no longer in existence, “Rating Agency” shall be the nationally recognized statistical rating organization, or other comparable Person, designated by the Depositor and identified as a “Rating Agency” in the Underwriters’ Exemption, notice of which designation shall be given to the Trustee.References to a given rating or rating category of a Rating Agency means the rating category without giving effect to any modifiers. Realized Loss:With respect to each Liquidated Mortgage Loan, an amount (not less than zero or more than the Stated Principal Balance of the Mortgage Loan) as of the date of such liquidation, equal to (i) the Stated Principal Balance of the Liquidated Mortgage Loan as of the date of such liquidation, plus (ii) interest at the Adjusted Net Mortgage Rate from the Due Date as to which interest was last paid or advanced (and not reimbursed) to Certificateholders up to the Due Date in the month in which Liquidation Proceeds are required to be distributed on the Stated Principal Balance of such Liquidated Mortgage Loan from time to time, minus (iii) the Liquidation Proceeds, if any, received during the month in which such liquidation occurred, to the extent applied as recoveries of interest at the Adjusted Net Mortgage Rate and to principal of the Liquidated Mortgage Loan.With respect to each Mortgage Loan which has become the subject of a Deficient Valuation, if the principal amount due under the related Mortgage Note has been reduced, the difference between the principal balance of the Mortgage Loan outstanding immediately prior to such Deficient Valuation and the principal balance of the Mortgage Loan as reduced by the Deficient Valuation.With respect to each Mortgage Loan that has become the subject of a Debt Service Reduction, the amount, if any, by which the principal portion of the related Scheduled Payment has been reduced.With respect to each Mortgage Loan that became the subject of a Loan Modification that resulted in a permanent reduction of its Stated Principal Balance, the amount of that reduction. 31 To the extent the Servicer receives Subsequent Recoveries with respect to any Mortgage Loan, the amount of the Realized Loss with respect to that Mortgage Loan will be reduced by such Subsequent Recoveries. Recognition Agreement:For any Cooperative Loan, an agreement between the Cooperative Corporation and the originator of the Mortgage Loan that establishes the rights of the originator in the Cooperative Property. Record Date:With respect to any Distribution Date and any Definitive Certificate and the Delay Certificates, the close of business on the last Business Day of the month preceding the month of that Distribution Date.With respect to any Distribution Date and the LIBOR Certificates as long as they are Book-Entry Certificates, the Business Day immediately prior to such Distribution Date. Reference Bank:As defined in Section 4.07. Refinance Loan:Any Mortgage Loan the proceeds of which are used to refinance an Original Mortgage Loan. Regular Certificates:As specified in the Preliminary Statement. Regulation AB:Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and subject to such clarification and interpretation as have been provided by the Commission in the adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may be provided by the Commission or its staff from time to time. Relief Act:The Servicemembers Civil Relief Act. Relief Act Reductions:With respect to any Distribution Date and any Mortgage Loan as to which there has been a reduction in the amount of interest collectible thereon for the most recently ended calendar month as a result of the application of the Relief Act or any similar state or local laws, the amount, if any, by which (i) interest collectible on such Mortgage Loan for the most recently ended calendar month is less than (ii) interest accrued thereon for such month pursuant to the Mortgage Note. REMIC:A “real estate mortgage investment conduit” within the meaning of section 860D of the Code. REMIC Provisions:Provisions of the federal income tax law relating to real estate mortgage investment conduits, which appear at sections 860A through 860G of Subchapter M of Chapter 1 of the Code, and related provisions, and regulations promulgated thereunder, as the foregoing may be in effect from time to time as well as provisions of applicable state laws. REO Property: A Mortgaged Property acquired by the Trust Fund through foreclosure or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan. Reportable Event:Any event required to be reported on Form 8-K, and in any event, the following: (a)entry into a definitive agreement related to the Trust Fund, the Certificates or the Mortgage Loans, or an amendment to a Transaction Document, even if the Depositor is not a party to 32 such agreement (e.g., a servicing agreement with a servicer contemplated by Item 1108(a)(3) of Regulation AB); (b)termination of a Transaction Document (other than by expiration of the agreement on its stated termination date or as a result of all parties completing their obligations under such agreement), even if the Depositor is not a party to such agreement (e.g., a servicing agreement with a servicer contemplated by Item 1108(a)(3) of Regulation AB); (c)with respect to the Servicer only, if the Servicer becomes aware of any bankruptcy or receivership with respect to the Seller, the Depositor, the Servicer, the Trustee, the Swap Counterparty, any enhancement or support provider contemplated by Items 1114(b) or 1115 of Regulation AB, or any other material party contemplated by Item [1101(d)(1)] of Regulation AB; (d)with respect to the Trustee, the Servicer and the Depositor only, the occurrence of an early amortization, performance trigger or other event, including an Event of Default under this Agreement; (e)any amendment to this Agreement; (f)the resignation, removal, replacement, substitution of the Servicer or the Trustee; (g)with respect to the Servicer only, if the Servicer becomes aware that (i) any material enhancement or support specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB that was previously applicable regarding one or more Classes of the Certificates has terminated other than by expiration of the contract on its stated termination date or as a result of all parties completing their obligations under such agreement; (ii) any material enhancement specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB has been added with respect to one or more Classes of the Certificates; or (iii) any existing material enhancement or support specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB with respect to one or more Classes of the Certificates has been materially amended or modified; and (h)with respect to the Trustee, the Servicer and the Depositor only, a required distribution to Holders of the Certificates is not made as of the required Distribution Date under this Agreement. Reporting Date: As to any Distribution Date, the 18th day of the month of such Distribution Date or if that day is not a Business Day the next Business Day. Reporting Subcontractor:With respect to the Servicer or the Trustee, any Subcontractor determined by such Person pursuant to Section 11.08(b) to be “participating in the servicing function” within the meaning of Item 1122 of Regulation AB.References to a Reporting Subcontractor shall refer only to the Subcontractor of such Person and shall not refer to Subcontractors generally. Request for Release:
